Case 7:20-cv-00353 Document 1-2 Filed on 11/04/20 in TXSD Page 1 of 5




                     EXHIBIT 1
                                                                                Electronically Filed
           Case 7:20-cv-00353 Document 1-2 Filed on 11/04/20 in TXSD Page  2 of 511:40 AM
                                                                       9/30/2020
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Armando Cantu
                                                 C-3388-20-D
                                  CAUSE NO.:

 MARIA SANJUANITA HERURA                               IN THE        JUDICIAL DISTRICT


 VS.                                                   COURT OF


 WAL-MART STORES TEXAS LLC                             HIDALGO COUNTY,TEXAS


                              PLAINTIFFS ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES MARIA SANJUANITA HERRERA, hereinafter referred to as Plaintiff,

and files this, her Original Petition against WAL-MART STORES TEXAS LLC, hereinafter

referred to as Defendant, and for cause of action will show the Court the following:

                     DISCOVERY CONTROL PLAN - BY RULE(LEVEL 3)

        1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.

                                      CLAIM FOR RELIEF

        2. Plaintiff is seeking monetary relief from Defendant in an amount that is more than

$200,000.00, but less than $1,000,000.00, as compensation for her damages.

                                           PARTIES

        3.Plaintiff Maria SanJuanita Herrera is an individual who resides in Edinburg,Hidalgo

County, Texas.

        4.Defendant Wal-Mart Stores Texas LLC is a duly licensed limited liability company_in

Texas. Defendant Wal-Mart Stores Texas LLC may be served with process by serving its

registered agent, C.T. Corporation System,at 1999 Bryan Street,Suite 900,Dallas,Texas 75201-

3136.

                                 VENUE AND JURISDICTION

        5. Venue for this cause of action is proper in Hidalgo County, Texas.
                                                                                  Electronically Filed
         Case 7:20-cv-00353 Document 1-2 Filed on 11/04/20 in TXSD Page  3 of 511:40 AM
                                                                     9/30/2020
                                       C-3388-20-D                          Hidalgo County District Clerks
                                                                           -Reviewed By: Armando Cantu--

        6. The damages that Plaintiff is seeking from Defendant are within the jurisdictional

 limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                              FACTS

        7.On September 5, 2020, at approximately 3:00 p.m.,Plaintiff was at Defendant's Wal-

 Mart store located on West Nolana Avenue in McAllen, Hidalgo County, Texas, for business

 purposes. As Plaintiff was walking on the sidewalk that is located in front of the store near an

entryway,she slipped,fell down,and suffered injuries,including a broken left kneecap and/or

lower leg, and damages. Defendant placed a social distancing sign on the sidewalk that was

 made of plastic and/or laminated and was insufficiently and/or improperly adhered to the

surface of the sidewalk with blue masking or painter's tape. The slippery laminated sign that

was improperly and insufficiently adhered to the sidewalk was a dangerous condition on

Defendant's store premises that caused Plaintiff to slip, fall, and suffer injuries and damages.

Defendant created the dangerous condition on its store premises,knowledge of the dangerous

condition is therefore imputed on Defendant under Texas Premises Liability Law.

                            CAUSE OF ACTION BASED ON
                 PREMISES LIABILITY LAW AND PROXIMATE CAUSE

       8. At all time that is material to the incident described hereirtabove and this case,

Defendant was negligent under premises liability law in that: A. Plaintiff was a business

invitee, B. Defendant owned, possessed, and/or controlled the premises where the incident

described hereinabove occurred, C. A condition on the premises, the slippery laminated sign

that was improperly and insufficiently adhered to the sidewalk, as described in the preceding

paragraph,posed an unreasonable risk of harm,D.Defendant knew or reasonably should have

known of the danger posed by the condition, and E. Defendant breathed its duty of ordinary

care by failing to adequately warn Plaintiff of the condition and failing to make the condition

reasonably safe. This negligence by Defendant was the sole proximate cause or a proximate
                                                                                   Electronically Filed
             Case 7:20-cv-00353 Document 1-2 Filed on 11/04/20 in TXSD Page  4 of 511:40 AM
                                                                         9/30/2020
                                    C-3388-20-D                          Hidalgo County District Clerks
                                                                                   Reviewed By: Armando Cantu_

     cause of the incident described hereinabove and of the injuries and damages suffered by

    Plaintiff, as set out hereinbelow.

                                                  DAMAGES

            9. As a proximate cause of the negligence of Defendantin causing the incident described

    hereinabove, Plaintiff suffered injuries, suffered physical pain and mental anguish in the past,

    will suffer physical pain and mental anguish in the future,suffered physical impairmentin the

    past, will suffer physical impairment in the future,suffered physical disfigurement in the past,

    will suffer physical disfigurement in the future, lost wages in the past, will suffer a loss of

    earning capacity in the future, incurred medical expenses in the past, and will incur medical

    expenses in the future. Plaintiff is seeking monetary relief from Defendant in an amount that

  '.is more than $200,000.00, but less than $1,000,000.00, as compensation for her damages.

                                          VICARIOUS LIABILITY

           10. At all time that is material to the incident described hereinabove and this case,

    Defendant's employees acted within the course, scope, and authority of their employment

    and/or agency relationship with Defendant. Defendant should therefore be held vicariously

    liable to Plaintiff for all of Plaintiff's damages alleged herein.

                         PREJUDGMENT AND POSTTUDGMENT INTEREST

           11. Plaintiff further sues Defendant herein for prejudgment interest at the maximum

   rate allowed by law on those damages where such interest may be assessed and for

   postjudgment interest at the maximum rate allowed by law on all of Plaintiff's damages from

— the date ofjudgment until-the judgment is Ifaidirifull:-         —

                                 REQUEST FOR JURY AND JURY FEE

          12. Plaintiff requests that the above-styled and numbered cause be tried to a jury and

   represents to the Court that the proper jury fee has been paid to the Clerk of this Court with

   the filing of Plaintiff's Original Petition.


                                                     3
                                                                            Electronically Filed
        Case 7:20-cv-00353 Document 1-2 Filed on 11/04/20 in TXSD Page  5 of 511:40 AM
                                                                    9/30/2020
                                C-3388-20-D
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Armando Cantu _

       WHEREFORE,PREMISES CONSIDERED,Plaintiff prays that upon final hearing, she

havejudgment against Defendant for all of her damages hereinabove alleged,for prejudgment

and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Courtin her behalf expended.




                                                 Respectfully Submitted,

                                                 THE CISNEROS LAW FIRM,L.L.P.
                                                 312 Lindberg Avenue
                                                 McAllen, Texas 78501
                                                 Telephone No.(956)682-1883
                                                 Fax No.(956)682-0132
                                                 Email: email@dsneroslawfirm.com




                                                 MICHAEL J. ISNEROS
                                                 State Bar No.00793509
                                                 ARTURO CISNEROS
                                                 State Bar No.00789224
                                                 Attorneys for Plaintiff




                                             4
